Title: John Adams to Abigail Adams, 11 October 1776
From: Adams, John
To: Adams, Abigail


     
      Philadelphia Octr. 11. 1776
     
     I suppose your Ladyship has been in the Twitters, for some Time past, because you have not received a Letter by every Post, as you used to do.—But I am coming to make my Apology in Person. I, Yesterday asked and obtained Leave of Absence. It will take me till next Monday, to get ready, to finish off a few Remnants of public Business, and to put my private Affairs in proper Order. On the 14th. day of October, I shall get away, perhaps. But I dont expect to reach Home, in less than a fortnight, perhaps not in three Weeks, as I shall be obliged to make stops by the Way.
    